DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 5 contains language referring to performing “simpler control” in response to a first network reaching a predetermined state. Based on the specification, this appears to refer to “fallback control” as disclosed in page 22, lines 4-14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike (JP 2016225905 A), hereafter referred to as Koike’905 in view of Sakamoto et al. (US 2018/0278616), hereafter referred to as Sakamoto’616.

Referring to claim 1, Koike’905 teaches a vehicle control system comprising: a first controller mounted in a vehicle (gateway ECU 10, see figure 1 and paragraph 16, line 1 of the original/page 2, line 5 of the translation); and a plurality of second controllers mounted in the vehicle (ECUs 11-20, see figure 1 and paragraph 24, line 1 of the original/page 3, line 3 of the translation), each of the plurality of second controllers being configured to control at least one in-vehicle device allocated to the second controller among a plurality of in-vehicle devices mounted in the vehicle (ECUs as plurality of control devices, paragraph 15, lines 3-6 of the original/page 2, lines 1-4 of the translation), wherein the first controller is configured to perform communication with each of the plurality of second controllers via a first type network (communication lines 41-47, see figure 1 and paragraph 20, lines 1-2 of the original/page 2, lines 33-34 of the translation), the communication regarding an operation of the second controller.
Koike’905 further discloses communicating between the first controller and each of the plurality of second controllers via a second type network different from the first type network (communication line 51 uses Controller Area Network, see figure 1 and paragraph 20, lines 3-5 of the original/page 2, lines 35-36 of the translation; communication line 52 uses Controller Area Network, see figure 1 and paragraph 21, lines 2-3 of the original/page 2, lines 41-42 of the translation).
Koike’905 does not appear to explicitly teach wherein at least the plurality of second controllers are configured to be able to communicate with each other via a second type network.
However, Sakamoto’616 teaches wherein at least the plurality of second controllers are configured to be able to communicate with each other via a second type network (transmission unit 28 contains transmission circuitry to transmit information to other local ECUs 2, see figure 3 and paragraph 61, lines 6-8).
Koike’905 and Sakamoto’616 are analogous because they are both drawn to the same inventive field of vehicle controllers.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Koike’905 and Sakamoto’616 before them, to modify the system of Koike’905 to include the communication between second controllers of Sakamoto’616 by incorporating the transmission unit of Sakamoto’616 into the ECUs of Koike’905.
The motivation for doing so would have been to improve communication security (paragraph 124, lines 5-9).
Therefore, it would have been obvious to combine Koike’905 and Sakamoto’616 to bring about the invention as claimed.

Note that independent claims 8 and 9 contain the corresponding limitations of claim 1 as shown above; therefore, they are rejected by the same reasoning accordingly.

As to claim 2, Koike’905 teaches the vehicle control system according to claim 1, wherein the first type network has a higher payload transmission efficiency (communication lines 41-47 use Ethernet, see figure 1 and paragraph 20, lines 1-2 of the original/page 2, lines 33-34 of the translation) than the second type network (communication line 51 uses Controller Area Network, see figure 1 and paragraph 20, lines 3-5 of the original/page 2, lines 35-36 of the translation; communication line 52 uses Controller Area Network, see figure 1 and paragraph 21, lines 2-3 of the original/page 2, lines 41-42 of the translation).

As to claim 3, Sakamoto’616 teaches the vehicle control system according to claim 1, wherein the first controller is configured to, when a first type network between the first controller and a specific one of the plurality of second controllers has reached a predetermined state (communication abnormality, paragraph 85, lines 12-17), communicate with a second controller other than the specific second controller (notify local ECUs of anomaly, paragraph 85, lines 12-15) and communicate with the specific second controller via the second controller other than the specific second controller (transmission unit 28 contains transmission circuitry to transmit information to other local ECUs 2, see figure 3 and paragraph 61, lines 6-8).
Koike’905 teaches communication between the first controller and the second controllers via a first type network (communication lines 41-47 use Ethernet, see figure 1 and paragraph 20, lines 1-2 of the original/page 2, lines 33-34 of the translation).

As to claim 4, Koike’905 teaches the vehicle control system according to claim 1, wherein the first controller is configured to be also connectable to the second type network (communication line 51 uses Controller Area Network, see figure 1 and paragraph 20, lines 3-5 of the original/page 2, lines 35-36 of the translation; communication line 52 uses Controller Area Network, see figure 1 and paragraph 21, lines 2-3 of the original/page 2, lines 41-42 of the translation) and, when the first type network has reached a predetermined state (abnormality occurs in one of switches 21-23, see figure 1 and paragraph 41, lines 1-2 of the original/page 4, lines 51-52 of the translation), communicate with the second controller connected to the first type network that has reached the predetermined state via the second type network (communication lines 51-52 used to communicate with communication partner, see figure 1 and paragraph 41, lines 3-5 of the original/page 4, lines 51-53 of the translation).

As to claim 5, Koike’905 teaches the vehicle control system according to claim 1, wherein at least one of the first controller and the second controllers is configured to, when the first type network has reached a predetermined state (abnormality occurs in one of switches 21-23, see figure 1 and paragraph 41, lines 1-2 of the original/page 4, lines 51-52 of the translation), perform simpler control than that before the first type network reached the predetermined state (switch to fail-safe mode responsive to receiving abnormality notification frame, see figure 3, steps S410-S420 and paragraph 39, lines 1-3 of the original/page 4, lines 40-42).

As to claim 6, Koike’905 teaches the vehicle control system according to claim 1, wherein the first type network and the second type network are networks of different communication protocols (communication lines 41-47 use Ethernet, see figure 1 and paragraph 20, lines 1-2 of the original/page 2, lines 33-34 of the translation; communication line 51 uses Controller Area Network, see figure 1 and paragraph 20, lines 3-5 of the original/page 2, lines 35-36 of the translation; communication line 52 uses Controller Area Network, see figure 1 and paragraph 21, lines 2-3 of the original/page 2, lines 41-42 of the translation).

As to claim 7, Koike’905 teaches the vehicle control system according to claim 1, wherein the first type network is an Ethernet-based network (communication lines 41-47 use Ethernet, see figure 1 and paragraph 20, lines 1-2 of the original/page 2, lines 33-34 of the translation) and the second type network is a controller area network (CAN)-based network (communication line 51 uses Controller Area Network, see figure 1 and paragraph 20, lines 3-5 of the original/page 2, lines 35-36 of the translation; communication line 52 uses Controller Area Network, see figure 1 and paragraph 21, lines 2-3 of the original/page 2, lines 41-42 of the translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chavez et al. (US 8,576,725) appears to disclose secondary network controllers routing communications at different layers to supplement primary network controllers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184